NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-0102-18T3

VINCENT HAGER,

     Petitioner-Respondent/           APPROVED FOR PUBLICATION
     Cross-Appellant,
                                             January 13, 2020

v.                                        APPELLATE DIVISION


M&K CONSTRUCTION,

     Respondent-Appellant/
     Cross-Respondent.


           Argued October 29, 2019 – Decided January 13, 2020

           Before Judges Yannotti, Currier and Firko.

           On appeal from the New Jersey Department of Labor
           and Workforce Development, Division of Workers'
           Compensation, Claim Petition No. 2002-3715.

           Matthew      Gitterman   argued    the    cause for
           appellant/cross-respondent (Biacamano & DiStefano,
           attorneys; James E. Santomauro, on the briefs).

           Victor B. Matthews argued             the    cause   for
           respondent/cross-appellant.

     The opinion of the court was delivered by

CURRIER, J.A.D.
      In this case of first impression, we consider whether a workers'

compensation judge can order an employer to reimburse its employee for the

employee's use of medical marijuana prescribed for chronic pain following a

work-related accident. Respondent M&K Construction argues that the federal

Controlled Substances Act (CSA), 21 U.S.C. § 841, which makes it a crime to

manufacture, possess or distribute marijuana, preempts the New Jersey

Compassionate Use Medical Marijuana Act (MMA) 1 because it is impossible

to comply with both statutes.

      M&K further contends the order violates the CSA because it requires the

employer to aid and abet petitioner's possession of an illegal substance. M&K

also asserts it should be treated similarly to a private health insurer, whic h is

not required under the MMA to cover the costs of medical marijuana. Lastly,

M&K contends the judge erred in failing to consider whether medical

marijuana is a reasonable and necessary form of treatment under the Workers'

Compensation Act (WCA), N.J.S.A. 34:15-1 to -146.

      In a cross-appeal, petitioner argues the judge of compensation erred in

not finding he has a 100% total and permanent disability.




1
   N.J.S.A. 24:6I-1 to -29. In July 2019, the title of the Act was amended to
the "Jake Honig Compassionate Use Medical Cannabis Act."


                                                                         A-0102-18T3
                                        2
      Because we conclude the order does not require M&K to possess,

manufacture or distribute marijuana, but only to reimburse petitioner for his

purchase of medical marijuana, we discern no conflict between the CSA and

MMA. Furthermore, M&K's compliance with the order does not establish the

specific intent element of an aiding and abetting offense under federal law.

We also conclude M&K is not a private health insurer. Therefore, it is not

excluded under the MMA from reimbursing the costs of medical marijuana.

      Here, where petitioner has demonstrated the severity and chronic nature

of his pain, his attempts to unsuccessfully alleviate the pain with multiple

surgeries and medical modalities, and the validated efficacy of the prescribed

medical marijuana, we find the use of medical marijuana is reasonable and

necessary.    Finding no legislative or legal barrier to an employer's

reimbursement of its employee's expense for medical marijuana in a workers'

compensation setting, we affirm the order.

      We also affirm the cross-appeal, deferring to the compensation judge's

award of permanent partial disability of 65% of partial total.

                                       I.

                                       A.

      In 2001, petitioner, then twenty-eight years old, was employed by M&K

and working on a construction site, when a truck delivering concrete dumped



                                                                      A-0102-18T3
                                        3
its load onto him.    M&K denied petitioner's workers' compensation claim,

stating it was investigating the matter. Fifteen years later, when the trial began

in November 2016, M&K stipulated petitioner had sustained a compensable

accident.

      Following the accident, petitioner immediately experienced lower back

pain that radiated down both legs, describing it as a "shooting and stabbing

pain[]." He sought care with a chiropractor, who referred him for diagnostic

testing.    An MRI revealed a "large L5-S1 central disc herniation causing

central canal stenosis" and "annular disc bulging at L4-5." Petitioner was

instructed to see a neurosurgeon.

      Petitioner initially used his private health insurance to pay for medical

treatment to his back. However, in December 2001, when his pain prevented

him from working, he left his employment with M&K, and his health

insurance terminated in January 2002. 2 Thereafter, he could not afford the

recommended diagnostic testing and treatment.

      When M&K and its insurer continued to deny compensation benefits,

petitioner retained counsel who referred him to a neurosurgeon, William

Klempner, M.D.       After petitioner was admitted to the emergency room in


2
  After the accident, petitioner continued to work at M&K on light duty. He
was unable to work in any capacity after December 2001 due to his pain.


                                                                         A-0102-18T3
                                        4
November 2003 with severe pain, Dr. Klempner performed a laminectomy and

decompression of several nerve roots in petitioner's lumbar spine; petitioner

mistakenly believed the medical expenses would be paid by M&K's workers'

compensation carrier.

      The surgery was unsuccessful in relieving petitioner's pain.               In

September 2004, after an EMG revealed extensive nerve damage to the lower

extremities, Dr. Klempner recommended a spinal fusion. However, due to

another medical condition, petitioner could not undergo the procedure.

      When petitioner was able to resume treatment in September 2006, he

consulted with Ari Ben-Yishay, M.D., a spinal surgeon, who recommended a

two-level lumbar fusion. However, petitioner could not afford to pay out-of-

pocket for the recommended surgery.       Physicians within Dr. Ben-Yishay's

practice prescribed Oxycodone.

      In 2008, petitioner sought the care of another pain management doctor,

Nicholas Leggiero, M.D. Petitioner paid the doctor's bills; Medicaid covered

the costs of the medication. 3 Dr. Leggiero initially prescribed a regimen of

opioid medications, but when petitioner's pain did not abate, Dr. Leggiero

referred him to Michael Nosko, M.D., a neurosurgeon. Dr. Nosko performed a


3
  Petitioner was approved for supplemental social security income benefits in
December 2005, entitling him to medical benefits through Medicaid.


                                                                         A-0102-18T3
                                      5
two-level lumbar fusion in September 2011. Following the surgery, petitioner

wore a back brace for a year and underwent physical therapy. Medicaid paid

for the surgical expenses.

      This surgery was also unsuccessful in alleviating petitioner's pain, and

Dr. Leggiero again prescribed opioids. Petitioner testified he was prescribed

Oxycontin, Oxycodone, Valium, Lyrica, and other pain medications.              In

November 2015, Dr. Leggiero advised that petitioner suffered from "chronic

debilitating pain."     He stated further that "[i]t is highly unlikely that his

condition could improve and unlikely that he will be able to return to work in

any capacity in the future. His now long-term use of opiate medications has

most likely caused hyperalgesia[4] and dependency that is unlikely to respond

to other treatments."

                                        B.

      Petitioner was treating with Joseph Liotta, M.D., a board-certified

hospice and palliative care physician, when his case went to trial in November




4
  Hyperalgesia is defined as "excessive sensitivity to pain." See Hyperalgesia,
The Free Dictionary, https://medical-dictionary.thefreedictionary.com/hypera-
lgesia (last visited Dec. 12, 2019)



                                                                        A-0102-18T3
                                         6
2016.5 Dr. Liotta is certified by the State of New Jersey to prescribe medical

marijuana.

      When Dr. Liotta first saw petitioner in April 2016, he diagnosed him as

suffering from post-laminectomy syndrome with chronic pain as the result of

spinal nerve injury. Petitioner was also experiencing side effects from his use

of Oxycodone. The doctor testified that petitioner wanted "to come off the

opioids, but then the pain w[ould] becom[e] too strong, so he was looking for

an alternative to the opioids."

      Dr. Liotta determined that petitioner was a candidate for the medical

marijuana program due to his "intractable muscular skeletal spasticity, [and]

chronic pain," and the doctor provided all the required documentation for

petitioner's enrollment into the program. He detailed at trial the extensiv e

registration process a patient undergoes to obtain medical marijuana. After

petitioner was approved for the program in April 2016, Dr. Liotta provided

him with a prescription for medical marijuana.

      During a follow-up appointment in May 2016, petitioner told Dr. Liotta

that the medical marijuana had provided some relief from his incessant pain,

he was sleeping better, and he had stopped taking Oxycodone. In the visits


5
  The trial occurred over seven days between November 2016 and March
2018.


                                                                       A-0102-18T3
                                      7
leading to trial, petitioner advised the doctor the medical marijuana was

"controlling" his pain.

      At trial, petitioner stated the medical marijuana treatment has given him

some relief from pain. He stated:

             The pain is never going to go away, but [the
             treatment] helps to take the edge off the pain. It helps
             when the muscles spasm, and they lock up, it helps to
             relax those muscles. So simply put, it reduces the
             pain, and it takes the edge off the pain.

      Petitioner continues to treat his pain with the prescribed two ounces of

medical marijuana per month. He pays $616 a month out-of-pocket for the

prescription. Dr. Liotta testified that petitioner will need medicine to manage

his pain "for the rest of his life."

      During his testimony, Dr. Liotta described the effects of marijuana in

comparison to opioids. He stated that the long-term effects of marijuana are

some memory loss, losing "emotional highs and lows[,]" 6 and potential lung

damage from smoking the drug. Conversely, the long-term use of opioids can

cause flash pulmonary edema, fatal arrhythmia, persistent itching, a higher risk

of addiction, constipation, hemorrhoids, and fissures.



6
   This condition is Anhedonia, which is defined as the "inability to enjoy what
is usually pleasurable." See Anhedonia, The Free Dictionary, https://medical-
dictionary.thefreedictionary.com/anhedonia (last visited Dec. 13, 2019).


                                                                        A-0102-18T3
                                        8
      Dr. Liotta depicted the chemical addiction to marijuana as "very weak"

and "not nearly as potent as the chemical addiction to opioids."        He also

described the difficulty in withdrawing from opioids, stating "you can die from

[it]. . . ." He agreed that over time both marijuana and opioids can become less

effective in relieving pain as a patient becomes more tolerant of the

substances.

      After several days of trial, M&K reached an agreement with petitioner

regarding medical bills, reimbursement for out-of-pocket medical expenses,

temporary disability benefits, and third-party lien credits.        The issues

remaining for the compensation judge's determination were the award of

permanent disability and future medical treatment.

      Petitioner presented Cary Skolnick, M.D., as an expert witness in the

field of orthopedic surgery.     Dr. Skolnick diagnosed petitioner with post -

laminectomy syndrome and opined his injuries were directly and causally

related to his accident at work.     The expert corroborated that petitioner's

symptoms were consistent with the diagnosis and he would require long -term

pain management.      He concluded petitioner was "totally and permanently

disabled as a functioning unit attributable to his orthopedic condition and

opioid addiction as well as the medical marijuana," with a "65% of partial total

relative to the lumbar spine."



                                                                        A-0102-18T3
                                       9
      M&K also presented an orthopedic surgeon – Gregory Gallick, M.D.

Dr. Gallick testified that petitioner had "a decreased range of motion in his

back, as what you would expect to see in an otherwise healthy 40-year-old

individual."    He found that petitioner could "work in a store," do "light

activities," or drive a car or truck if he wished to do so. Dr. Gallick opined

that petitioner had a 12.5% permanent partial disability related to his

orthopedic injury.   He advised he had no expertise concerning the use of

medical marijuana.

      M&K also produced Robert Brady, D.O., a pain management doctor.

Although Dr. Brady is certified to prescribe medical marijuana in New Jersey,

he has not done so for any of his patients. However, he conceded he has

patients who are using medical marijuana for chronic back pain, and they have

told him it provides them relief.

      Dr. Brady was also asked about the effects of opioids versus medical

marijuana.     He explained that users of medical marijuana can experience

"cognitive difficulties, problem solving cognition, short term memory loss, . . .

hallucinations," an exacerbation of schizophrenia, "emphysema, COPD, [7]



7
  Chronic Obstructive Pulmonary Disease (COPD) is a term used for a group
of lung diseases that block the airways and make breathing more difficult. See
Chronic Obstructive Pulmonary Disease, The Free Dictionary, http://medical-


                                                                         A-0102-18T3
                                       10
[and] lung cancer." As for opioids, Dr. Brady said a person could experience

"addiction, tolerance, overdose, death, constipation, depression, [and] sexual

dysfunction."

      Dr. Brady agreed that both substances were physically addictive,

marijuana less so than opioids, and both were psychologically addictive. The

doctor testified further that he believed petitioner was addicted to opioids, and

it was also possible he was addicted to marijuana because he "relie[d] on the

medication." Dr. Brady concluded that petitioner should not be treated with

medical marijuana because the literature did not show it was helpful to people

with non-malignant back pain. He believed the only recommended course of

treatment for petitioner was physical therapy.      In response to the judge's

question as to what petitioner could do about his pain, Dr. Brady responded:

"Unfortunately, sometimes people have pain."

      During the trial, petitioner described his chronic pain. He stated the pain

starts in his lower back and radiates down both legs. He has constant pain in

his back and his entire left leg to his toes. The pain also radiates down his

right leg to just below the buttocks. Petitioner stated the intensity of t he pain

varied from a dull aching pain to a sharp stabbing pain from his lower back to


dictionary.thefreedictionary.com/Chronic+Obstructive+Pulmonary+Disease
(last visited Dec. 12, 2019).


                                                                         A-0102-18T3
                                       11
his toes. Petitioner described the pain as affecting "every activity of his daily

life." He was only able to stand for a half hour to an hour at a time. His pain

was slightly lessened by lying down. He was unable to work and lived with

his parents.

                                       C.

      On July 26, 2018, the judge of compensation issued a written decision,

finding: 1) the present condition of petitioner's lumbar spine and all

consequences related to it were causally related to his accident at work; and 2)

petitioner exhibited permanent partial total disability of 65%, with 50%

attributed to his orthopedic condition and 15% attributed to the effects of

medical marijuana. The judge ordered M&K to reimburse petitioner for the

costs of medical marijuana and any related expenses. A July 30, 2018 order

memorialized the opinion.

      The judge found petitioner to be credible and noted all of the experts

agreed that he suffered from chronic non-malignant back pain. He rejected Dr.

Brady's position that petitioner should "simply deal with his pain," finding that

contention "unacceptable as inhumane and contrary to the law concerning [an

employer's] obligation to treat."




                                                                         A-0102-18T3
                                       12
      Because the experts agreed there were only two treatment options to

alleviate petitioner's pain – opioids or marijuana – the compensation judge

turned to a comparison of the therapies:

            There is no real disagreement among the experts
            concerning the side effects and risks attendant to those
            two modalities. . . . Dr. Brady and Dr. Liotta agree
            that opioids cause significant adverse consequences,
            including the risk of death. They both agree that
            opioids are significantly more physically addicting
            than marijuana, although both modalities are
            psychologically addict[ing]. . . .         This [c]ourt
            concludes that, if the only choice for [petitioner] is
            between opioids and marijuana, then marijuana is the
            clearly indicated option. Both modalities present
            significant downsides in terms of adverse
            consequences and risks, but a comparison leads
            inescapably to a conclusion that marijuana is the
            appropriate option. This [c]ourt finds credible the
            testimony of [p]etitioner and Dr. Liotta that the pain
            mitigation effect is equal at this time and finds the
            testimony of Dr. Brady lacking in credibility and
            rather disingenuous.

      The judge noted Dr. Leggiero's determination in 2015 that petitioner was

addicted to opioids and unlikely to recover. However, through the medical

marijuana program, petitioner was able to improve his condition and had been

opioid-free for several years. Therefore, the judge concluded the benefits of

medical marijuana were superior to the use of opioids and the use of medical

marijuana was in petitioner's best interests. Dr. Liotta was designated as the

authorized treating physician "with the authority to incorporate such additional



                                                                        A-0102-18T3
                                      13
treatment modalities as may be necessary and in the best interests of

[p]etitioner."

                                     II.

      Our review of an order of a judge of compensation is limited to

determining "whether the findings . . . could reasonably have been reached on

sufficient credible evidence present in the whole record, after giving due

weight to [the judge's] expertise in the field and [his or her] opportunity of

hearing and seeing the witnesses." De Angelo v. Alsan Masons, Inc., 122 N.J.

14Super. 88, 89-90 (App. Div. 1973) (citing Jackson v. Concord Co., 54 N.J.

113, 117-18 (1969); Close v. Kordulak Bros., 44 N.J. 589, 599 (1965)). Our

review of a judge's interpretation of an issue of law is de novo. Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995) (citing

State v. Brown, 118 N.J. 595, 604 (1990)).

                                     A.

      We begin our analysis by addressing M&K's argument that the CSA

preempts the MMA because it is impossible to simultaneously comply with

both statutes. To do so, we provide some background.




                                                                      A-0102-18T3
                                     14
        Under federal law, marijuana 8 is a Schedule I controlled substance. See

21 U.S.C. § 812(c), Schedule I(c)(10); 21 C.F.R. § 1308.11, Schedule I(d)(23),

(31). The CSA, passed in 1970, placed marijuana in Schedule I, the most

restrictive of categories, defining it as a drug with a high potential for abuse,

no currently accepted medical use for treatment, and lacking acceptable safety

uses even under medical supervision. 21 U.S.C. § 812(b)(1).

        Because of its classification as a Schedule I drug, "the manufacture,

distribution, or possession of marijuana [is] a criminal offense, with the sole

exception being use of the drug as part of a Food and Drug Administration pre -

approved research study." Gonzales v. Raich, 545 U.S. 1, 14 (2005) (citations

omitted). The production or distribution of marijuana is a felony offense under

federal law. See 21 U.S.C. § 841. 9




8
    It is spelled "Marihuana" under the statute.
9
   In contrast, opioids are a Schedule II substance under the CSA and are
considered an accepted medical use in treatment in the United States; see also
21 U.S.C. § 812. U.S. Drug Enforcement Agency, Drug Scheduling,
https://www.dea.gov/drug-scheduling (last visited Dec. 12, 2019).


                                                                         A-0102-18T3
                                         15
      In 2010, New Jersey enacted the MMA which decriminalized the

possession of a certain amount of marijuana for medical use by qualifying

patients. N.J.S.A. 24:6I-6.10 In doing so, the Legislature found that:

            a. Modern medical research has discovered a
            beneficial use for cannabis in treating or alleviating
            the pain or other symptoms associated with certain
            medical conditions, as found by the National Academy
            of Sciences' Institute of Medicine in March 1999.

            b. According to the U.S. Sentencing Commission and
            the Federal Bureau of Investigation, 99 out of every
            100 cannabis arrests in the country are made under
            state law, rather than under federal law.
            Consequently, changing state law will have the
            practical effect of protecting from arrest the vast
            majority of seriously ill people who have a medical
            need to use cannabis.

            c. Although federal law currently prohibits the use of
            cannabis, the laws of [twenty-seven states], and the
            District of Columbia permit the use of cannabis for
            medical purposes, . . . . New Jersey joins this effort
            for the health and welfare of its citizens.

            d. States are not required to enforce federal law or
            prosecute people for engaging in activities prohibited
            by federal law; therefore, compliance with this act
            does not put the State of New Jersey in violation of
            federal law.

            e. Compassion dictates that a distinction be made
            between medical and non-medical uses of cannabis.

10
   A "qualified patient" is "a resident of [New Jersey] who has been authorized
for the medical use of cannabis by a health care practitioner." N.J.S.A. 24:6I-
3.


                                                                         A-0102-18T3
                                       16
            Hence, the purpose of this act is to protect from arrest,
            prosecution, property forfeiture, and criminal and
            other penalties, those patients who use cannabis to
            alleviate suffering from qualifying medical conditions,
            as well as their health care practitioners, designated
            caregivers, institutional caregivers, and those who are
            authorized to produce cannabis for medical purposes.

            [N.J.S.A. 24:6I-2.]

      As stated, the MMA affords an affirmative defense to patients who are

properly registered under the statute but are nevertheless arrested and charged

with possession of marijuana. N.J.S.A. 2C:35-18. The MMA also shields

qualifying users of medical marijuana from civil penalties and other

administrative actions. N.J.S.A. 24:6I-6(b).

      M&K asserts that the CSA preempts the MMA, and the compensation

judge's order violates the CSA.     We look to the Supremacy Clause, U.S.

Const., art. VI, cl. 2, as the rule of decision guiding a court when federal and

state law are in conflict. Armstrong v. Exceptional Child Ctr., Inc., 575 U.S.

320, 324 (2015). The first step in the analysis, whether the federal law is a

valid exercise of power, is not challenged here.

      The second step, "[w]hether a state law stands as an obstacle to the

accomplishment of a federal objective, requires a court to consider 'the

relationship between state and federal laws as they are interpreted and applied,

not merely as they are written.'" R.F. v. Abbott Labs., 162 N.J. 596, 618



                                                                        A-0102-18T3
                                       17
(2000) (quoting Jones v. Rath Packing Co., 430 U.S. 519, 526 (1977)).

"Determining whether federal law preempts state law is a fact-sensitive

endeavor, based on a court's review of 'fragments of statutory language,

random statements in the legislative history, and the degree of detail of the

federal regulation.'"   Id. at 619 (citing Erwin Chemerinsky, Constitutional

Law: Principles and Policies, § 5.2 (1st ed. 1997)). Preemption "is not to be

lightly presumed." Ibid. (quoting Turner v. First Union Nat'l Bank, 162 N.J.

75, 87 (1999)).

      State law is preempted by federal law under three circumstances:

express, field, and conflict preemption. It is conflict preemption that is at

issue here. Under 21 U.S.C. § 903, Congress expressed its intention regarding

the consequence of any conflict between the CSA and a state law. The statute

provides that the CSA's preemption is restricted to circumstances where "there

is a positive conflict between" a provision of Title 21 and a state law "so that

the two cannot consistently stand together." 21 U.S.C. § 903. Therefore,

Congress instructs that conflict preemption is the appropriate measurement.

      Conflict preemption applies when "it is impossible for a private party to

comply with both state and federal requirements, or where state law 'stands as

an obstacle to the accomplishment and execution of the full purposes and

objectives of Congress.'" English v. Gen. Elec. Co., 496 U.S. 72, 79 (1990)



                                                                        A-0102-18T3
                                      18
(first citing Fla. Lime & Avocado Growers, Inc. v. Paul, 373 U.S. 132, 142-43

(1963); and then quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941)). We,

therefore, must determine whether an order by a compensation judge to

reimburse a user of medical marijuana can comply with both federal and state

law, here the CSA and MMA. If an eligible patient can comply with both the

CSA's prohibition of the manufacture, possession or distribution of marijuana,

and the MMA's decriminalization of the possession of marijuana for medical

use, there is no "positive conflict" that triggers preemption. Beek v. City of

Wyo., 846 N.W.2d 531, 537-38 (Mich. 2014).

                                       B.

      The issue of whether the MMA is preempted by the CSA in the context

of a workers' compensation case has not been addressed by any New Jersey

state court. Of the thirty-three states 11 that have legalized medical marijuana,

only New Mexico and Maine have considered whether their medical marijuana

legislation is preempted by the CSA. See Lewis v. Am. Gen. Media, 355 P.3d

850, 858 (N.M. Ct. App. 2015) (finding New Mexico's medical marijuana act

11
    The District of Columbia, Guam and Puerto Rico have also enacted
compassionate use of medical marijuana use legislation. Allison N. Zsamba,
Cannabis Tax Plans: Consideration for New Jersey's Future, N.J. Law., Dec.
2019, at 43 n.2.       Fifteen states and the District of Columbia have
decriminalized the possession of a certain amount of marijuana; eleven states
and the District of Columbia have legalized recreational marijuana. Id. at 43
n.2-3.


                                                                        A-0102-18T3
                                       19
was not preempted by the CSA); Vialpando v. Ben's Auto. Servs., 331 P.3d

975, 976 (N.M. Ct. App. 2014) (same); but see Bourgoin v. Twin Rivers Paper

Co., 187 A.3d 10, 12 (Me. 2018) (determining that Maine's medical marijuana

act was preempted by the CSA).

      In enacting the MMA, "the Legislature expressed its intent to steer clear

of such a conflict, declaring that 'compliance with this act does not put the

State of New Jersey in violation of federal law.'" Kadonsky v. Lee, 452 N.J.

Super. 198, 215 (App. Div. 2017) (quoting N.J.S.A. 24:6I-2(d)). Despite that

intention, M&K contends it is physically impossible for an employer to

comply with both the CSA and MMA, therefore the MMA is preempted under

a conflict analysis. We disagree.

      As stated, Congress has expressed its intent in the plain language of the

CSA that it only preempts a state law that requires the performance of an

action specifically forbidden by the federal statute.    21 U.S.C. § 903.        A

hypothetical conflict does not suffice to satisfy conflict preemption.         See

Solorzano v. Superior Court, 13 Cal. Rptr. 2d 161, 169 (Cal. Ct. App. 1992)

(stating that "mere speculation about a hypothetical conflict is not the stuff of

which preemption is made.").

      Under the CSA, the possession, manufacture, and distribution of

marijuana is a criminal and punishable offense.             But an employer's



                                                                         A-0102-18T3
                                       20
reimbursement of a registered MMA patient's use of medical marijuana does

not require the employer to commit those offenses.

      The MMA also does not prohibit punishment for those offenses under

federal law.   Instead, the MMA accords limited state-law immunity from

"arrest, prosecution, . . . and criminal and other penalties" to individuals who

utilize medical marijuana in compliance with the Act. N.J.S.A. 24:6I-2(e).

This immunity does not prohibit the federal government from criminalizing or

punishing that conduct.     Nor does the MMA bar federal regulation and

enforcement. See United States v. Hicks, 722 F. Supp. 2d 829, 833 (E.D.

Mich. 2010) ("It is indisputable that state medical-marijuana laws do not, and

cannot, super[s]ede federal laws that criminalize the possession of marijuana.")

(citing Raich, 545 U.S. at 29).

      The MMA does not require an employer to possess, manufacture or

distribute marijuana – the actions proscribed by the CSA. Because it is not

physically impossible to comply with the CSA and the MMA, there is no

positive conflict between these laws.

      M&K also asserts that the CSA preempts the MMA because it would be

aiding and abetting petitioner in the commission of a crime, the possession of

marijuana, if it reimbursed him for medical marijuana as ordered by the

compensation judge. We are not persuaded.



                                                                        A-0102-18T3
                                        21
      Under 18 U.S.C. § 2(a), "[w]hoever . . . aids, abets, counsels, commands,

induces or procures [the] commission [of a crime] is punishable as a

principal."   The statute does not establish a separate crime but merely

eliminates "the common law distinction between principal and accessory."

United States v. Langston, 970 F.2d 692, 705-06 (10th Cir. 1992) (citing

United States v. Smith, 838 F.2d 436, 441 (10th Cir. 1988)).

      To obtain a conviction on an aiding and abetting theory, the government

must prove a defendant: "[(1)] in some sort associate himself with the venture,

[(2)] that he participate in it as in something that he wishes to bring about,

[and (3)] that he seek by his action to make it succeed." Nye & Nissen Corp.

v. United States, 336 U.S. 613, 619 (1949) (quoting United States v. Peoni,

100 F.2d 401, 402 (2d Cir. 1938)).

      Under the circumstances presented here, M&K is not an active

participant in the commission of a crime. The employer would be complying

with an order requiring it to reimburse a person for the legal use of medical

marijuana under this state's law. M&K has not established the requisite intent

and active participation necessary for an aiding and abetting charge.

      We further note that "one cannot aid and abet a completed crime."

United States v. Ledezma, 26 F.3d 636, 642 (6th Cir. 1994) (citing Roberts v.

United States, 416 F.2d 1216, 1221 (5th Cir. 1969)).        Here, M&K is not



                                                                        A-0102-18T3
                                       22
purchasing or distributing the medical marijuana on behalf of petitioner; it is

only reimbursing him for his legal use of the substance. In addition, petitioner

has obtained the medical marijuana before M&K reimburses him. M&K is

never in possession of the marijuana.        Therefore, the federal offense of

purchasing, possessing or distributing has already occurred. M&K cannot abet

the completed crime. The compensation judge's order directing an employer t o

reimburse its employee for the use of prescribed and regulated medical

marijuana is not prohibited under a federal preemption argument.

                                       C.

      We also address M&K's argument that compliance with the order

exposes it to the threat of federal prosecution for aiding and abetting petitioner

in the possession of marijuana. In considering this argument, we first note that

"[t]he case for federal pre-emption is particularly weak where Congress has

indicated its awareness of the operation of state law in a field of federal

interest, and has nonetheless decided to 'stand by both concepts and to tolerate

whatever tension there is between them.'" Bonito Boats, Inc. v. Thunder Craft

Boats, Inc., 489 U.S. 141, 166-67 (1989) (alteration omitted) (quoting

Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 256 (1984)). Here, there is

evidence of tolerance from the federal government of state-legislated medical

marijuana.



                                                                         A-0102-18T3
                                       23
      Since December 2014, "congressional appropriations riders have

prohibited the use of any [Department of Justice] funds that prevent states with

medical marijuana programs . . . from implementing their state medical

marijuana laws." United States v. Kleinman, 880 F.3d 1020, 1027 (9th Cir.

2018) (citing Consolidated and Further Continuing Appropriations Act, 2015,

Pub. L. No. 113-235, § 538, 128 Stat. 2130, 2217 (2014); Consolidated

Appropriations Act, 2016, Pub. L. No. 114-13, § 542, 129 Stat. 2242, 2332-33

(2015); Consolidated Appropriations Act, 2017, Pub. L. No. 115-31, § 537,

131 Stat. 135, 228 (2017)). The funding prohibition remains in effect. See

Consolidated Appropriations Act, 2019, Pub. L. No. 116-6, § 537, 133 Stat.

13, 138 (2019).

      M&K has presented no evidence that it faces a credible threat of

prosecution. Despite the enactment of medical marijuana legislation by the

majority of states, M&K could not apprise this court of any federal prosecution

against an employer or insurance carrier for its reimbursement of authorized

medical marijuana treatment. As stated above, a speculative argument cannot

support a finding of conflict preemption. See Thomas v. Anchorage Equal

Rights Comm'n, 220 F.3d 1134, 1137 (9th Cir. 2000) (stating if no

enforcement action or prosecution is threatened or imminent, the dispute is

premature); Sibley v. Obama, 819 F. Supp. 2d 45, 49-50 (D.D.C. 2011)



                                                                        A-0102-18T3
                                      24
(determining a plaintiff who asserted he risked prosecution under the CSA did

not have standing because the deputy attorney general's memorandum did not

establish a threat of prosecution for marijuana-related offenses was credible,

actual, immediate, or even specific to the plaintiff); State v. Okun, 296 P.3d

998, 1002 (Ariz. App. 2013) (refusing to address whether the CSA preempts

Arizona's medical marijuana act under an impossibility analysis because no

actual or threatened prosecution existed).

                                       III.

                                       A.

      Having found no positive conflict between the CSA and MMA, we

consider M&K's additional arguments.          First, M&K argues a workers'

compensation insurer should be treated the same under the MMA as a private

health insurer, which may not be required to cover the costs of medical

marijuana. We disagree.

      N.J.S.A. 24:6I-14 states: "Nothing in [the MMA] shall be construed to

require a government medical assistance program or private health insurer to

reimburse a person for costs associated with the medical use of cannabis, . . . ."

The statute does not define "private health insurer." However, under Title 17,

in defining "health insurance," the Legislature expressly stated that "[h]ealth

insurance does not include workmen's compensation coverage[]." N.J.S.A.



                                                                         A-0102-18T3
                                       25
17B:17-4. We presume the Legislature is aware of its own enactments in

passing a law. In re Petition for Referendum on City of Trenton Ordinance 09-

02, 201 N.J. 349, 359 (2010).

      Here, New Jersey has only designated two categories of entities that may

not be required to reimburse the costs of medical marijuana: government

medical assistance programs or private health insurers.     N.J.S.A. 24:6I-14.

The use of "or" between the subjects indicates the Legislature's intent to

provide an exhaustive list of third parties exempt from reimbursement. See

O'Connell v. State, 171 N.J. 484, 488 (2002) (quoting Hubbard v. Reed, 168

N.J. 387, 392 (2001); State v. Butler, 89 N.J. 220, 226 (1982)).           If the

Legislature wished to relieve workers' compensation insurers from any

obligation to pay the costs of medical marijuana, it would have done so.

                                      B.

      Lastly, M&K argues the judge of compensation erred in failing to

consider whether medical marijuana can be a reasonable and necessary form of

treatment under the WCA because it is illegal under the CSA; and the judge

failed to consider alternative legal modalities of treatment.       Again, we

disagree.

      Under the WCA, an employer must provide a worker injured in the

course of employment with medical treatment and services necessary "to cure



                                                                       A-0102-18T3
                                      26
and relieve the worker of the effects of the injury and to restore the functions

of the injured member or organ" if possible. N.J.S.A. 34:15-15. The WCA is

to be liberally construed in favor of employees. Squeo v. Comfort Control

Corp., 99 N.J. 588, 599 (1985).

      "If the workers' compensation court finds the injury compensable and the

medical services reasonable and necessary, the employer is responsible for the

expenses incurred by the employee for the treatment of the injury." Univ. of

Mass. Mem'l Med. Ctr., Inc. v. Christodoulou, 180 N.J. 334, 345 (2004) (citing

N.J.S.A. 34:15-15).    The expense must be "shown to be reasonable and

necessary by sufficient competent medical evidence." Squeo, 99 N.J. at 599.

      "[I]n determining what is reasonable and necessary, the touchstone is not

the injured worker's desires or what he thinks to be most beneficial. Rather, it

is what is shown by sufficient competent evidence to be reasonable and

necessary to cure and relieve him." Id. at 606. The "claimant bears the burden

. . . to establish his claim." Id. at 599 (citing Kahle v. Plochman, 85 N.J. 539,

548 (1981)).

      Here, petitioner testified extensively about his pain, stating he continued

to suffer from pain in his lower back that goes down both legs. He described

the pain as "an electric switch." Petitioner also explained how the pain limits

his activities, testifying "the more I move the more it hurts." He stated he had



                                                                         A-0102-18T3
                                       27
"trouble sitting and standing for any period[] of time" and "[b]ending is very

painful."

         Severe or chronic pain is considered a qualifying medical condition

under the MMA, and is an eligible condition authorized for the treatment of

medical marijuana.      See N.J.S.A. 24:6I-3.      During the trial, petitioner

described how medical marijuana helped with his symptoms. He stated that it

"take[s] the edge off the pain," and relaxed his muscles, alleviating the muscle

spasms.

         Moreover, petitioner supported his account of chronic pain with

"competent medical testimony . . . ." Squeo, 99 N.J. at 599 (quoting Howard

v. Harwood's Rest. Co., 25 N.J. 72, 93 (1957)). Drs. Liotta and Skolnick

testified that petitioner suffered from "post laminectomy syndrome," describ ed

by Dr. Liotta as "where [a person] get[s] chronic pain from nerves being

injured in the spine as they exit the spine, and the bones need . . . [to] be

stabilized by hardware. . . ."        Dr. Liotta advised that the pain was

"irreversible," and petitioner would need to manage his pain "for the rest of his

life."    Dr. Skolnick agreed that petitioner would require "long-term pain

management." We are satisfied that under the circumstances of this petition,

the use of medical marijuana was reasonable and necessary for the treatment of

petitioner's chronic pain.



                                                                         A-0102-18T3
                                       28
      Both Dr. Liotta and Dr. Brady addressed the different side effects of

medical marijuana and opioids. The doctors agreed that the treatment of pain

with opioids carried a risk of death, and that opioids were significantly more

addictive than marijuana. The compensation judge considered both treatment

methods and concluded that medical marijuana was the "clearly indicated

option." It is evident the judge weighed the alternative legal modalities of

treatment available to petitioner.

                                      IV.

      New Jersey has expressed its clear public policy towards the use of

medical marijuana in the MMA.         The statute notes the medical research

demonstrating the beneficial use of marijuana to alleviate the pain and

symptoms of certain medical conditions, including severe or chronic pain.

N.J.S.A. 24:6I-2 to -3. Conversely, the federal attitude towards marijuana is

equivocal.    M&K has not demonstrated any intention by the federal

government to enforce the CSA in any state that has decriminalized medical

marijuana.

      For over eighteen years, petitioner has endured chronic disabling pain

resulting from a work-related injury. He has undergone multiple unsuccessful

lumbar surgeries and pursued all recommended modalities of treatment –

nothing relieved his pain.      Petitioner and Dr. Liotta testified as to the



                                                                      A-0102-18T3
                                      29
beneficial effects medical marijuana can achieve for chronic pain and

specifically for petitioner's pain level. Its use has also allowed petitioner to

cease using opioids. That achievement, by itself, in light of the opioid crisis in

existence today, should suffice as a rationale for the reimbursement of medical

marijuana.

      To deprive petitioner of the only relief from the constant pain he has

experienced for almost twenty years would eviscerate the principles and goals

of the WCA and MMA.            As M&K has not presented this court with any

concrete legal or legislative grounds upon which to overturn the compensation

judge's order, we affirm the order for reimbursement of petitioner's use of

medical marijuana.

                                       V.

      In his cross-appeal, petitioner asserts the compensation judge should

have concluded he was permanently and totally disabled in light of his

inability to work due to the combined effects of his chronic pain and ongoing

need for treatment. Because of the deference accorded to a compensation

judge's findings, we affirm.

      In finding petitioner had a 65% permanent partial total disability, the

compensation judge found it was "constrained by the fact that no expert

opine[d] that [petitioner] [wa]s presently totally disabled." Although init ially



                                                                         A-0102-18T3
                                       30
Dr. Skolnick testified petitioner was "100% totally and permanently disabled,"

he later stated that if petitioner could wean himself off opioids, "[h]e might be

less than total." In addition, Dr. Skolnick's expert report opined that petitioner

had an estimated permanent orthopedic disability of 65% of partial total

relative to the lumbar spine.

      "The compensation [judge] had the opportunity to evaluate [the]

witnesses' credibility." Ramos v. M & F Fashions, Inc., 154 N.J. 583, 598

(1998). The compensation judge also has "expertise with respect to weighing

the testimony of competing medical experts and appraising the validity of

[petitioner's] compensation claim." Ibid. (citing Lewicki v. N.J. Art Foundry,

88 N.J. 75, 89 (1981) (noting deference is entitled to compensation courts due

to their expertise)).   The record demonstrates sufficient credible evidence

supported the finding of permanent partial disability.

      Affirmed.




                                                                         A-0102-18T3
                                       31